Citation Nr: 1706554	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-33 086 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to August 1975, with nine months and fifteen days of prior active service.  He also had subsequent service in the Army National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2012 substantive appeal, the Veteran requested a Travel Board hearing.  Thereafter, a hearing was scheduled for September 2013.  The Veteran failed to attend the hearing.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).

In October 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in December 2016.  Given the decision below is resulting in a complete grant of the benefits sought, he is not prejudiced by the Board proceeding to the merits at this time.


FINDINGS OF FACT

1.  A September 2007 rating decision denied service connection for hearing loss and tinnitus.  The Veteran did not appeal the decision as to hearing loss and did not perfect an appeal as to tinnitus.

2.  Evidence received since the September 2007 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for hearing loss and tinnitus.

3.  The Veteran's hearing loss and tinnitus are attributable to his active service.

CONCLUSIONS OF LAW

1.  The September 2007 rating decision, which denied service connection for hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim of service connection for hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

5.  The criteria to reopen the claim of service connection for tinnitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

The original August 1993 claim of service connection for hearing loss was denied in a December 1993 rating decision, which was not appealed by the Veteran.  The Veteran filed a February 2007 claim to reopen his hearing loss claim and it was denied in a September 2007 rating decision.  The decision was not appealed as to that claim.  Thus, the September 2007 rating decision became final with regard to hearing loss.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.  With regard to tinnitus, the initial claim was submitted in February 2007.  It was also denied by the RO in the September 2007 rating decision.  The Veteran did file a November 2007 notice of disagreement for this claim.  Thereafter, a May 2008 statement of the case was issued.  However, the Veteran did not file a substantive appeal for that claim to perfect the appeal.  Accordingly, the September 2007 rating decision became final for tinnitus as well.  Id.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial for the claims is the September 2007 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since September 2007, the Veteran's representative submitted a medical article regarding delayed-onset hearing loss.  Additionally, a December 2016 VHA opinion was obtained supporting a link between the Veteran's current hearing loss and tinnitus, and his in-service noise exposure.

The medical article and December 2016 expert opinion are new and material because the evidence supports that there is a nexus between the Veteran's current hearing loss and tinnitus and his exposure to loud noise during service in an Armor Battalion.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of service connection for hearing loss and tinnitus are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Service Connection Claims on the Merits

The Board will now proceed to address the reopened hearing loss and tinnitus claims on the merits.  The Veteran is not prejudiced in the Board proceeding, given the beneficial outcome of the reopened hearing loss and tinnitus claims.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing Loss

The Veteran currently suffers from bilateral hearing loss.  He underwent a September 2007 VA examination in which the examiner found right ear readings of 25, 30, 35, 40 and 50 decibels, for frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Left ear readings were noted as 25, 25, 30, 60 and 50 decibels, for frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Thus, the current disability criterion is met.  See 38 C.F.R. § 3.385.

Next, the Board reviews the evidence to determine if the Veteran experienced noise exposure during service.  The Veteran's military personnel records reflect that his military occupational specialty was as an Armor Crewman.  Further, the Veteran indicated in a February 2007 statement that he was exposed to loud noise from self-propelled artillery fire in the 3rd Armored Division, while stationed in Germany.  The Veteran's statement regarding his hearing loss is competent and credible, and is consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a).  As such, the Board finds that the Veteran experienced exposure to loud noise in service.  The remaining question is whether the current hearing loss is related to the Veteran's military service, to include his exposure to loud noise.

As noted, the Veteran was afforded a VA examination in September 2007.  The examiner indicated that the Veteran's hearing loss was not the result of military activity.  He noted the Veteran's separation examination documented normal hearing.  Thereafter, a May 2011 VA treatment record indicated mild sloping to moderately severe sensorineural hearing loss bilaterally, with a decrease in thresholds since 2007.

Further, the Board notes that the Veteran's representative submitted a September 2016 brief that included medical literature in support of his claim from Drs. Kujawa and Liberman.  The literature generally indicated that after someone is exposed to intense sound, post exposure recovery of threshold sensitivity has been assumed to indicate reversal of the damage with no persistent or delayed consequences of auditory functioning.  However, the article reports that noise-induced damage to the ear has progressive consequences that are considerably more widespread than are revealed by conventional threshold testing, including difficulties with hearing and tinnitus.

With regard to the etiology of the Veteran's hearing loss, the Board determined additional evidence was necessary to adjudicate the claim.  Thus, a December 2016 VHA medical expert opinion was obtained from an otolaryngologist.

The physician gave the opinion that the Veteran's hearing loss is related to his noise exposure in service.  He stated severe military acoustic injury is associated with progressively declining hearing and tinnitus, which manifests over the years following the acute injury.  Therefore, screening tests performed in the proximity of the injury will often fail to document the damage because the injury is progressive and can only be seen initially in the very high frequency ranges, which are not typically included in the screening examinations (above 4000 Hertz).  He acknowledged the medical literature submitted in September 2016 by the Veteran's representative, which supports long-term progressive damage to the ear from exposure to severe trauma.  The reviewer concluded that with a very high degree of medical certainty, the Veteran's hearing loss is the result of exposure to significant military noise in service, especially from self-propelled artillery fire.

The Board finds the reviewer's opinion is clear and unequivocal, and was based on the relevant information, including the relevant in-service and post-service evidence.  Moreover, the examiner's explanations are thorough, and all inferences appear to follow from the relevant facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.

Considering the Veteran's credible reports of in-service noise exposure, his MOS, along with the positive December 2016 VHA medical opinion, the evidence is at least in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, when resolving reasonable doubt in his favor, the Board finds that the Veteran's hearing loss is related to his in-service noise exposure.  Therefore, service connection for hearing loss is warranted.

Tinnitus

Similarly, the Veteran asserts that he currently suffers from tinnitus that is related to his military service, including artillery fire in the 3rd Armored Division.

In a February 2007 VA treatment record, the Veteran reported periodic buzzing or ringing in his ears twice per week.  In the September 2007 VA examination, the Veteran reported experiencing buzzing sounds in his ears, alternating from right to left, with episodes occurring every two to three days.  He reported to the examiner that the sounds began ten years prior.  The examiner concluded the Veteran's tinnitus was not related to his service.  He noted that the Veteran reported the onset of the condition ten years prior, which was not close in time to his service.

Thereafter, the December 2016 VHA opinion was obtained in which the physician indicated the Veteran's tinnitus is related to his noise exposure during service.  He reported that with a high degree of medical certainty, the Veteran's tinnitus is the result of his significant military noise exposure while serving in an Armored Battalion, especially from the self-propelled artillery fire.  The Board finds the December 2016 opinion highly probative, as the reviewer discussed the relevant facts and provided clear conclusions in regard to the Veteran's tinnitus.

Resolving any doubt in the Veteran's favor, the Board concludes that the Veteran's tinnitus is also related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted.  




	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim to reopen service connection for hearing loss is allowed, and service connection for hearing loss is granted.

New and material evidence having been received, the claim to reopen service connection for tinnitus is allowed, and service connection for tinnitus is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


